DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/09/2019 are accepted.

Specification
The specification filed on 08/09/2018 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 08/23/2018.

Claim Objections
Claims 3, 16 and 30 are objected to because of the following informalities:
In claims 3, 16 and 30, line 1, “a programming pulse” should read " the programming pulse ".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 8 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8 and 21 recite the limitation “the first capacitor is charged up by a parallel read operation across both conductances of higher and lower significance” which repeats the limitation in claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (Reducing Circuit Design Complexity for Neuromorphic Machine Learning Systems .
As per claim 1, Narayanan teaches a system for transfer of analog synaptic weight information onto neuromorphic arrays with non-ideal non-volatile memory devices in an artificial neural network (ANN) [Figs. 1-2, page 1, Col. 1, 2nd paragraph “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes”], wherein a synaptic weight of each synapse in the ANN is represented by a weighted current flow from multiple conductance-pairs [page 1, Col. 1, 2nd paragraph, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array”; Figs. 1-2, “Multiply–accumulate operation is achieved through Ohm’s law and current summation”], the system comprising: 
a first, reference, capacitor [Fig. 2, capacitor C], the first capacitor storing a voltage level corresponding to a net synaptic weight that needs to be achieved, the first capacitor charged up by a parallel read operation across conductances of higher significance G+ and G- and conductances of lower significance g* and g (capacitive cells), with a first voltage level accumulated on the first capacitor representative of a net synaptic weight given by F(G+ - G) + g* - g-, where F is a scale factor for higher significance [while in Fig. 2 of the current Application does not show the difference in structural between the higher and lower significant conductances, Fig. 2 below of Narayanan shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, and therefore, the voltage level accumulated in C representing a net weight of F(G+ - G) + g* - g-, where F can be 1; page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads … are massively parallel”]; 


    PNG
    media_image1.png
    352
    502
    media_image1.png
    Greyscale

a second capacitor, wherein when (i) the conductances of lower significance g+ and g are zeroed out and (ii) a read operation is performed, a second voltage level is accumulated on the second capacitor representing a synaptic weight contribution from just the conductances of higher significance F(G+-G) [Fig. 2 shows the second capacitor C, corresponding to the second set of rows/columns that share the same circuitry, storing a second voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, and the voltage level accumulated in C representing a net weight of F(G+ - G) + g* - g-, therefore, when the lower significance conductances are zeroed out, the second capacitor representing a synaptic weight contribution from just the conductances of higher significance F(G+-G); page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”],
a weight transfer operation transferring synaptic weights such that the net synaptic weight is represented using primarily the conductances of higher significance G+ and G-, the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight. Without verification of the final conductance value, there is no guarantee that weights will land in the correct bin; Larger weights are subject to higher variation … Any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight. This leaves the conductance pair at the left edges of the G-diamond, making it trainable again. Circuitry for occasional RESET requires sensing individual conductances, applying RESET pulses and potentially verifying that an approximate weight was restored”].  
Narayanan also teaches in Figs. 2-3 that a system with multiple neuron circuits, multiple capacitors, each capacitor storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry, where, weights are encoded into pairs of NVM conductances; Fig. 9, page 3, 1st paragraph further discloses that any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight”; It can be seen that the accumulated voltage included in the capacitor (second capacitor for example) will be compared (by a comparator) with another voltage (reference/threshold voltage of the first reference capacitor), and a signal pulse/spike is generated when the accumulated voltage reaches or exceed a threshold voltage to restore the weight. However,
Narayanan does not teach
a comparator with inputs connected to the first capacitor and the second capacitor for comparing the first voltage level associated with the first capacitor and the second voltage level associated with the second capacitor, and 
the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator, a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors (emphasis added).
Hosokawa teaches
a comparator with inputs connected to the first capacitor and the second capacitor for comparing the first voltage level associated with the first capacitor and the second voltage level associated with the second capacitor [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”; Since Narayanan teaches in Figs 2-3 and 9, page 3 that to restore the weight, the voltage corresponding to the weight included in the capacitor is compare to the reference voltage to determine whether a pulse is generated, and Hosokawa teaches the two voltages are input to a comparator to determine whether a pulse is generated based on the difference between the voltages input, therefore, the combination of Narayanan and Hosokawa read on the claim limitation], and 
the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include a comparator for comparing the voltages and generating an output pulse based on the difference between the two voltages of Hosokawa. Doing so would help determining the memory cell's programming characteristics (Hosokawa, 0050).
Narayanan and Hosokawa do not teach
a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors.
Harper teaches 
a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors [Col. 1, lines 18-20, “The comparator pulse output … is then proportional to the difference of the two voltages”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include the width of the programming pulse being proportional to the difference in voltages between the first and second capacitors of Hosokawa. Doing so would help controlling the output pulse width from the comparator.

As per claim 4, Narayanan, Hosokawa and Harper teach the system of claim 1.
Narayanan further teaches
[Figs. 1-2 show the weight Wij between the neurons where the weight information is from the input circuit, weights are encoded into pairs of NVM conductances, and the capacitor C storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry].  

As per claim 5, Narayanan, Hosokawa and Harper teach the system of claim 4.
Narayanan further teaches
the weight override operation is performed on neuromorphic arrays where the synaptic weight is represented by a single conductance pair (G+ - G) [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight. Without verification of the final conductance value, there is no guarantee that weights will land in the correct bin; Larger weights are subject to higher variation … Any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight”].

As per claim 6, Narayanan, Hosokawa and Harper teach the system of claim 1.
Narayanan further teaches
with iterative tuning, the second voltage level is made to be within a predetermined value of the first voltage [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight … Circuitry for occasional RESET requires sensing individual conductances, applying RESET pulses and potentially verifying that an approximate weight was restored”; It can be seen that the accumulated voltage included in the capacitor (second capacitor for example) will be compared (by a comparator) with another voltage (reference/threshold voltage of the first reference capacitor), and a signal pulse/spike is generated when the accumulated voltage reaches or exceed a threshold voltage to restore the weight].  

As per claim 7, Narayanan, Hosokawa and Harper teach the system of claim 6.
Narayanan further teaches
any residual error in the weight transfer operation is programmed back into the lower significance pair g+ and g-, allowing a final weight to be within a predetermined value of a target weight [Fig. 3, “During reverse propagation (right), each neuron must accumulate weighted errors from downstream neurons”; page 2, 1st paragraph, “each neuron fires a series of pulses based only on local knowledge of either neuron activation (for the upstream neuron) or backpropagated error (for the downstream neuron), and overlap of these pulses achieves the weight change”].

As per claim 8, Narayanan, Hosokawa and Harper teach the system of claim 1.
Narayanan further teaches
the first capacitor is charged up by a parallel read operation across both conductances of higher and lower significance [Fig. 2 shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances; page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”].  

As per claim 9, Narayanan, Hosokawa and Harper teach the system of claim 1.
Narayanan further teaches
wherein the conductances of higher significance are implemented using Phase Change Memory (PCM) based devices [page 2, Col. 2, 1st paragraph, “device conductances can be both increased and decreased in a smooth fashion. Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)”]. P201704592US01 Page 22 of 30  

As per claim 10, Narayanan, Hosokawa and Harper teach the system of claim 1.
Narayanan further teaches
the conductances of lower significance are implemented using capacitive cells [while in Fig. 2 of the current Application does not show the difference in structural between the higher and lower significant conductances, Fig. 2 of Narayanan shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, “Neural network weights are encoded into pairs of NVM conductances … Multiply–accumulate operation is achieved through Ohm’s law and current summation”].  

As per claim 11, Narayanan, Hosokawa and Harper teach the system of claim 1.
Hosokawa further teaches
neurons in the ANN are implemented with CMOS circuitry [abstract, “A neuromorphic memory system including neuromorphic memory arrays. The neuromorphic memory system includes a presynaptic neuron circuit coupled to a postsynaptic neuron circuit by a resistive memory cell … An activating operation activates an access transistor coupled to the presynaptic LIF line in response to the presynaptic LIF pulse. The access transistor enables LIF current to pass through the resistive memory cell to a postsynaptic LIF line … A comparing operation compares a LIF voltage at the postsynaptic LIF line to a threshold voltage. A generating operation generates a postsynaptic spike timing dependent plasticity (STDP) pulse on a postsynaptic STDP line if the LIF voltage is beyond the threshold voltage”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include neurons in the ANN are implemented with CMOS circuitry of Hosokawa. Doing so would help enabling current to pass through the resistive memory cell to a postsynaptic line (Hosokawa, 0008).

As per claim 12, Narayanan, Hosokawa and Harper teach the system of claim 1.
Narayanan further teaches
the synaptic weight of each synapse is implemented using an analog memory element [page 1, Col. 1, 1st and 2nd paragraphs, “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes …  Here, pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array; page 2, Col. 2, 1st paragraph, “Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)”; the examiner notes that Phase Change Memory is an analog memory element].   

As per claim 13, Narayanan, Hosokawa and Harper teach the system of claim 12.
Narayanan further teaches
the analog memory element is a non- volatile memory (NVM) element [page 1, Col. 1, 1st and 2nd paragraphs, “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes …  Here, pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array; page 2, Col. 2, 1st paragraph, “Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)”; the examiner notes that Phase Change Memory is an analog memory element].  

As per claim 14, Narayanan, Hosokawa and Harper teach the system of claim 13.
Narayanan further teaches
the NVM element is selected from the group consisting of: phase-change memory element, resistive random access memory element, and conducting bridge random access memory element [page 1, Col. 1, 1st and 2nd paragraphs, “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes …  Here, pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array; page 2, Col. 2, 1st paragraph, “Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)].  

As per claim 28, Narayanan teaches a method for transfer of analog synaptic weight information onto neuromorphic arrays with non-ideal non-volatile memory devices in an artificial neural network (ANN) [Figs. 1-2, page 1, Col. 1, 2nd paragraph “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes”], wherein a synaptic weight of each synapse in the ANN is represented by a weighted current flow from multiple conductance-pairs [page 1, Col. 1, 2nd paragraph, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array”; Figs. 1-2, “Multiply–accumulate operation is achieved through Ohm’s law and current summation”], the method comprising: 
storing a voltage level in a first, reference, capacitor [Fig. 2, capacitor C] corresponding to a net synaptic weight that needs to be achieved, the first capacitor charged up by a parallel read operation across conductances of higher significance G+ and G- and conductances of lower significance g+ and g, with a first voltage level accumulated on the first capacitor representative of a net synaptic weight given by F(G+ - G) + g*-g-, where F is a scale factor for higher significance [while in Fig. 2 of the current Application does not show the difference in structural between the higher and lower significant conductances, Fig. 2 below of Narayanan shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, and therefore, the voltage level accumulated in C representing a net weight of F(G+ - G) + g* - g-, where F can be 1; page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”]; 


    PNG
    media_image1.png
    352
    502
    media_image1.png
    Greyscale


zeroing the conductances of lower significance g+ and g-, and performing a read operation, and accumulating a second voltage level in the second capacitor representing a P201704592US01 Page 27 of 30 synaptic weight contribution from just the conductances of higher significance F(G+-G-) [Fig. 2 shows the second capacitor C, corresponding to the second set of rows/columns that share the same circuitry, storing a second voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, and the voltage level accumulated in C representing a net weight of F(G+ - G) + g* - g-, therefore, when the lower significance conductances are zeroed out, the second capacitor representing a synaptic weight contribution from just the conductances of higher significance F(G+-G); page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”],
transferring synaptic weights using a weight transfer operation such that the net synaptic weight is represented using primarily the conductances of higher significance G+ and G-, the weight [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight. Without verification of the final conductance value, there is no guarantee that weights will land in the correct bin; Larger weights are subject to higher variation … Any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight. This leaves the conductance pair at the left edges of the G-diamond, making it trainable again. Circuitry for occasional RESET requires sensing individual conductances, applying RESET pulses and potentially verifying that an approximate weight was restored”].  
Narayanan also teaches in Figs. 2-3 that a system with multiple neuron circuits, multiple capacitors, each capacitor storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry, where, weights are encoded into pairs of NVM conductances; Fig. 9, page 3, 1st paragraph further discloses that any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight”; It can be seen that the accumulated voltage included in the capacitor (second capacitor for example) will be compared (by a comparator) with another voltage (reference/threshold voltage of the first reference capacitor), and a signal pulse/spike is generated when the accumulated voltage reaches or exceed a threshold voltage to restore the weight. However,
Narayanan does not teach

the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator, a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors (emphasis added).
Hosokawa teaches
comparing the first voltage level associated with the first capacitor and the second voltage level associated with the second capacitor using a comparator with inputs connected to the first capacitor and the second capacitor for [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”; Since Narayanan teaches in Figs 2-3 and 9, page 3 that to restore the weight, the voltage corresponding to the weight included in the capacitor is compare to the reference voltage to determine whether a pulse is generated, and Hosokawa teaches the two voltages are input to a comparator to determine whether a pulse is generated based on the difference between the voltages input, therefore, the combination of Narayanan and Hosokawa read on the claim limitation], and 
the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”], 

Narayanan and Hosokawa do not teach
a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors.
Harper teaches 
a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors [Col. 1, lines 18-20, “The comparator pulse output … is then proportional to the difference of the two voltages”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include the width of the programming pulse being proportional to the difference in voltages between the first and second capacitors of Hosokawa. Doing so would help controlling the output pulse width from the comparator.

As per claim 31, Narayanan, Hosokawa and Harper teach the method of claim 28.
Narayanan further teaches
for a weight override operation, the first voltage level associated the first capacitor is based on weight information from a peripheral circuit that receives the weight information from an external source [Figs. 1-2 show the weight Wij between the neurons where the weight information is from the input circuit, weights are encoded into pairs of NVM conductances, and the capacitor C storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry].  

As per claim 32, Narayanan, Hosokawa and Harper teach the method of claim 31.
Narayanan further teaches
the weight override operation is performed on neuromorphic arrays where the synaptic weight is represented by a single conductance pair (G+ - G) [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight. Without verification of the final conductance value, there is no guarantee that weights will land in the correct bin; Larger weights are subject to higher variation … Any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight”].

Claims 2, 15, 17-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. in view of Hosokawa et al. in view of Harper et al. and further in view of Lin et al. (US Pub. 2015/0200608).
As per claim 2, Narayanan, Hosokawa and Harper teach the system of claim 1.
Hosokawa further teaches
when the first and second voltage levels are within a predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”; It can be seen that there is no pulse is generated the LIF voltage V(t) is below the threshold voltage V.sub.th].  
Narayanan, Hosokawa and Harper do not teach
depending on the output of the comparator, a pull-up or pull-down circuitry is used as part of an offset operation to bleed a small amount of charge into or out of the second capacitor.
Lin teaches
depending on the output of the comparator, a pull-up or pull-down circuitry is used as part of an offset operation to bleed a small amount of charge into or out of the second capacitor [Figs. 3A and 4A, paragraphs 0030-0031, “the first control circuit 130A includes a first comparator 310, a first DC voltage source 320, a first current source 330, a first switch 340, and a second capacitor C2. The first comparator 310 has a first positive input terminal, a first negative input terminal coupled to a first node N1, and a first output terminal for outputting the first control signal SC1 … When the first switch 340 is opened, the second capacitor C2 is charged by the first current I1, and the voltage at the first node N1 is gradually increased from the original output voltage VOUT … the first comparator 310 generates a reverse first control signal SC1 so as to control the square wave generator 110 to finish the current high logic period of the square wave signal S1, and the first switch 340 is closed accordingly. More particularly, a pulse of the reverse first control signal SC1 may pull up the driving signal S2 of the gate driver 115 to turn off the first PMOS transistor MP1 and turn on the first NMOS transistor MN1, such that the current high logic period of the square wave signal S1 is terminated. When the first switch 340 is closed, the voltage at the first node N1 is reset to the original output voltage VOUT, and it may not change until the next time the square wave signal S1 enters the high logic periods”].


As per claim 15, Narayanan teaches a system for transfer of analog synaptic weight information onto neuromorphic arrays with non-ideal non-volatile memory devices in an artificial neural network (ANN) [Figs. 1-2, page 1, Col. 1, 2nd paragraph “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes”], wherein a synaptic weight of each synapse in the ANN is represented by a weighted current flow from multiple conductance-pairs [page 1, Col. 1, 2nd paragraph, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array”; Figs. 1-2, “Multiply–accumulate operation is achieved through Ohm’s law and current summation”], the system comprising: P201704592US01 Page 23 of 30 
a first, reference, capacitor [Fig. 2, capacitor C], the first capacitor storing a voltage level corresponding to a net synaptic weight that needs to be achieved, the first capacitor charged up by a parallel read operation across conductances of higher significance G+ and G- and conductances of lower significance g* and g (capacitive cells), with a first voltage level accumulated on the first capacitor representative of a net synaptic weight given by F(G+ - G) + g* - g-, where F is a scale factor for higher significance [while in Fig. 2 of the current Application does not show the difference in structural between the higher and lower significant conductances, Fig. 2 below of Narayanan shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, and therefore, the voltage level accumulated in C representing a net weight of F(G+ - G) + g* - g-, where F can be 1; page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”]; 


    PNG
    media_image1.png
    352
    502
    media_image1.png
    Greyscale


a second capacitor, wherein when (i) the conductances of lower significance g+ and g are zeroed out and (ii) a read operation is performed, a second voltage level is accumulated on the second capacitor representing a synaptic weight contribution from just the conductances of higher significance F(G+-G) [Fig. 2 shows the second capacitor C, corresponding to the second set of rows/columns that share the same circuitry, storing a second voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, and the voltage level accumulated in C representing a net weight of F(G+ - G) + g* - g-, therefore, when the lower significance conductances are zeroed out, the second capacitor representing a synaptic weight contribution from just the conductances of higher significance F(G+-G); page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”],
a weight transfer operation transferring synaptic weights such that the net synaptic weight is represented using primarily the conductances of higher significance G+ and G-, the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight. Without verification of the final conductance value, there is no guarantee that weights will land in the correct bin; Larger weights are subject to higher variation … Any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight. This leaves the conductance pair at the left edges of the G-diamond, making it trainable again. Circuitry for occasional RESET requires sensing individual conductances, applying RESET pulses and potentially verifying that an approximate weight was restored.
Narayanan also teaches in Figs. 2-3 that a system with multiple neuron circuits, multiple capacitors, each capacitor storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry, where, weights are encoded into pairs of NVM conductances; Fig. 9, page 3, 1st paragraph further discloses that any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight”; It can be seen that the accumulated voltage included in the capacitor (second capacitor for example) will be compared (by a comparator) with another voltage (reference/threshold voltage of the first reference capacitor), and a signal pulse/spike is generated when the accumulated voltage reaches or exceed a threshold voltage to restore the weight. However,
Narayanan does not teach
a comparator with inputs connected to the first capacitor and the second capacitor for comparing the first voltage level associated with the first capacitor and the second voltage level associated with the second capacitor, 
a pull-up or pull-down circuitry, the pull-up or pull down circuitry, depending on the output of the comparator, used as part of an offset operation to bleed a small amount of charge into or out of the second capacitor, wherein when the first and second voltage levels are within a predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation; and 
the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator, a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors (emphasis added).
Hosokawa teaches
a comparator with inputs connected to the first capacitor and the second capacitor for comparing the first voltage level associated with the first capacitor and the second voltage level [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”; Since Narayanan teaches in Figs 2-3 and 9, page 3 that to restore the weight, the voltage corresponding to the weight included in the capacitor is compare to the reference voltage to determine whether a pulse is generated, and Hosokawa teaches the two voltages are input to a comparator to determine whether a pulse is generated based on the difference between the voltages input, therefore, the combination of Narayanan and Hosokawa read on the claim limitation], 
when the first and second voltage levels are within a predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”; It can be seen that there is no pulse is generated the LIF voltage V(t) is below the threshold voltage V.sub.th].  
the weight transfer operation being done by applying a programming pulse to one of the conductances of higher significance G+ or G- depending on the output of the comparator [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include a comparator for comparing the voltages and generating an output pulse based on the 
Narayanan and Hosokawa do not teach
a pull-up or pull-down circuitry, the pull-up or pull down circuitry, depending on the output of the comparator, used as part of an offset operation to bleed a small amount of charge into or out of the second capacitor; and 
a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors.
Harper teaches 
a width of the programming pulse being proportional to the difference in voltages between the first and second capacitors [Col. 1, lines 18-20, “The comparator pulse output … is then proportional to the difference of the two voltages”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include the width of the programming pulse being proportional to the difference in voltages between the first and second capacitors of Hosokawa. Doing so would help controlling the output pulse width from the comparator.
Narayanan, Hosokawa and Harper do not teach
a pull-up or pull-down circuitry, the pull-up or pull down circuitry, depending on the output of the comparator, used as part of an offset operation to bleed a small amount of charge into or out of the second capacitor;
Lin teaches
a pull-up or pull-down circuitry, the pull-up or pull down circuitry, depending on the output of the comparator, used as part of an offset operation to bleed a small amount of charge into or out of the [Figs. 3A-B and 4A-B, paragraphs 0030-0031, “the first control circuit 130A includes a first comparator 310, a first DC voltage source 320, a first current source 330, a first switch 340, and a second capacitor C2. The first comparator 310 has a first positive input terminal, a first negative input terminal coupled to a first node N1, and a first output terminal for outputting the first control signal SC1 … When the first switch 340 is opened, the second capacitor C2 is charged by the first current I1, and the voltage at the first node N1 is gradually increased from the original output voltage VOUT … the first comparator 310 generates a reverse first control signal SC1 so as to control the square wave generator 110 to finish the current high logic period of the square wave signal S1, and the first switch 340 is closed accordingly. More particularly, a pulse of the reverse first control signal SC1 may pull up the driving signal S2 of the gate driver 115 to turn off the first PMOS transistor MP1 and turn on the first NMOS transistor MN1, such that the current high logic period of the square wave signal S1 is terminated. When the first switch 340 is closed, the voltage at the first node N1 is reset to the original output voltage VOUT, and it may not change until the next time the square wave signal S1 enters the high logic periods”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include a pull-up or pull-down circuitry is used as part of an offset operation to bleed a small amount of charge into or out of the second capacitor of Lin. Doing so would help turning on or off the transistor to control the current and voltage of the circuit (Lin, 0031).

As per claim 17, Narayanan, Hosokawa, Harper and Lin teach the system of claim 15.
Narayanan further teaches
for a weight override operation, the first voltage level associated the first capacitor is based on weight information from a peripheral circuit that receives the weight information from an external [Figs. 1-2 show the weight Wij between the neurons where the weight information is from the input circuit, weights are encoded into pairs of NVM conductances, and the capacitor C storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry].  

As per claim 18, Narayanan, Hosokawa, Harper and Lin teach the system of claim 17.
Narayanan further teaches
the weight override operation is performed on neuromorphic arrays where the synaptic weight is represented by a single conductance pair (G+ - G) [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight. Without verification of the final conductance value, there is no guarantee that weights will land in the correct bin; Larger weights are subject to higher variation … Any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight”].

As per claim 19, Narayanan, Hosokawa, Harper and Lin teach the system of claim 15.
Narayanan further teaches
with iterative tuning, the second voltage level is made to be within a predetermined value of the first voltage [Fig. 9, page 3, 2nd paragraph, “A G-diamond shows values of synaptic weight (height above center line) and individual conductances (projections to tilted axes). In NVMs with highly asymmetric conductance response, conductances near the right edges of the G-diamond cannot participate in further training, and need to be occasionally RESET. A number of pulses, targeting the center of a bin, are fired to approximate the weight … Circuitry for occasional RESET requires sensing individual conductances, applying RESET pulses and potentially verifying that an approximate weight was restored”; It can be seen that the accumulated voltage included in the capacitor (second capacitor for example) will be compared (by a comparator) with another voltage (reference/threshold voltage of the first reference capacitor), and a signal pulse/spike is generated when the accumulated voltage reaches or exceed a threshold voltage to restore the weight].  

As per claim 20, Narayanan, Hosokawa, Harper and Lin teach the system of claim 19.
Narayanan further teaches
any residual error in the weight transfer operation is programmed back into the lower significance pair g+ and g-, allowing a final weight to be within a predetermined value of a target weight [Fig. 3, “During reverse propagation (right), each neuron must accumulate weighted errors from downstream neurons”; page 2, 1st paragraph, “each neuron fires a series of pulses based only on local knowledge of either neuron activation (for the upstream neuron) or backpropagated error (for the downstream neuron), and overlap of these pulses achieves the weight change”].

As per claim 21, Narayanan, Hosokawa, Harper and Lin teach the system of claim 17.
Narayanan further teaches
the first capacitor is charged up by a parallel read operation across both conductances of higher and lower significance [Fig. 2 shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances; page 1, Col. 1, 1st and 2nd paragraphs, “pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array … ML reads and writes are massively parallel”].  

As per claim 22, Narayanan, Hosokawa, Harper and Lin teach the system of claim 17.
Narayanan further teaches
wherein the conductances of higher significance are implemented using Phase Change Memory (PCM) based devices [page 2, Col. 2, 1st paragraph, “device conductances can be both increased and decreased in a smooth fashion. Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)”]. P201704592US01 Page 22 of 30  

As per claim 23, Narayanan, Hosokawa, Harper and Lin teach the system of claim 17.
Narayanan further teaches
the conductances of lower significance are implemented using capacitive cells [while in Fig. 2 of the current Application does not show the difference in structural between the higher and lower significant conductances, Fig. 2 of Narayanan shows the capacitor C storing a voltage corresponding to the integrating current I which representing the synaptic weights and is charged up by the parallel reads operation across conductances that including both the higher and lower significant conductances, “Neural network weights are encoded into pairs of NVM conductances … Multiply–accumulate operation is achieved through Ohm’s law and current summation”].  

As per claim 24, Narayanan, Hosokawa, Harper and Lin teach the system of claim 17.
Hosokawa further teaches
neurons in the ANN are implemented with CMOS circuitry [abstract, “A neuromorphic memory system including neuromorphic memory arrays. The neuromorphic memory system includes a presynaptic neuron circuit coupled to a postsynaptic neuron circuit by a resistive memory cell … An activating operation activates an access transistor coupled to the presynaptic LIF line in response to the presynaptic LIF pulse. The access transistor enables LIF current to pass through the resistive memory cell to a postsynaptic LIF line … A comparing operation compares a LIF voltage at the postsynaptic LIF line to a threshold voltage. A generating operation generates a postsynaptic spike timing dependent plasticity (STDP) pulse on a postsynaptic STDP line if the LIF voltage is beyond the threshold voltage”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to include neurons in the ANN are implemented with CMOS circuitry of Hosokawa. Doing so would help enabling current to pass through the resistive memory cell to a postsynaptic line (Hosokawa, 0008).

As per claim 25, Narayanan, Hosokawa, Harper and Lin teach the system of claim 17.
Narayanan further teaches
the synaptic weight of each synapse is implemented using an analog memory element [page 1, Col. 1, 1st and 2nd paragraphs, “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes …  Here, pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array; page 2, Col. 2, 1st paragraph, “Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)”; the examiner notes that Phase Change Memory is an analog memory element].   

As per claim 26, Narayanan, Hosokawa, Harper and Lin teach the system of claim 25.
Narayanan further teaches
the analog memory element is a non- volatile memory (NVM) element [page 1, Col. 1, 1st and 2nd paragraphs, “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes …  Here, pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array; page 2, Col. 2, 1st paragraph, “Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)”; the examiner notes that Phase Change Memory is an analog memory element].  

As per claim 27, Narayanan, Hosokawa, Harper and Lin teach the system of claim 26.
Narayanan further teaches
the NVM element is selected from the group consisting of: phase-change memory element, resistive random access memory element, and conducting bridge random access memory element page 1, Col. 1, 1st and 2nd paragraphs, “Non-Volatile Memory-based crossbar arrays can be used in neuromorphic non-von Neumann computing schemes …  Here, pairs of conductances serve as analog programmable weights and computation (specifically highly efficient multiply-accumulate operations) can be achieved at the location of the data in a massively-parallel analog operation along rows and columns of the array; page 2, Col. 2, 1st paragraph, “Each weight change in this case is implemented in two phases with both a SET and a RESET (e.g. a positive weight change is implemented as a G+ increase and a G− decrease). This crossbar-compatible weight update rule has been shown to have no effect on neural network performance vs. the exact weight update [1]. For this operation, the number of pulses to be fired and the resulting response of the NVM devices are important considerations for peripheral circuitry”; page 3, Col. 2, 1st paragraph, “Many NVM device candidates such as Phase Change Memory (PCM)].  

As per claim 29, Narayanan, Hosokawa and Harper teach the method of claim 28.
Hosokawa further teaches
when the first and second voltage levels are within a predetermined value of each other, the output of the comparator is flipped, ensuring that no programming pulse is fired in the subsequent weight transfer operation [Fig. 4, paragraph 0046, “The LIF comparator 402 is configured to compare the LIF voltage V(t) to the threshold voltage V.sub.th and trigger learning pulse generator (LPG) 410 to generate the postsynaptic STDP pulse if the LIF voltage V(t) is beyond the threshold voltage V.sub.th”; It can be seen that there is no pulse is generated the LIF voltage V(t) is below the threshold voltage V.sub.th].  
Narayanan, Hosokawa and Harper do not teach
an offset operation, wherein depending on the output of the comparator, a small amount of charge is bled into or out of the second capacitor using pull-up or pull-down circuitry.
Lin teaches 
an offset operation, wherein depending on the output of the comparator, a small amount of charge is bled into or out of the second capacitor using pull-up or pull-down circuitry [Figs. 3A and 4A, paragraphs 0030-0031, “the first control circuit 130A includes a first comparator 310, a first DC voltage source 320, a first current source 330, a first switch 340, and a second capacitor C2. The first comparator 310 has a first positive input terminal, a first negative input terminal coupled to a first node N1, and a first output terminal for outputting the first control signal SC1 … When the first switch 340 is opened, the second capacitor C2 is charged by the first current I1, and the voltage at the first node N1 is gradually increased from the original output voltage VOUT … the first comparator 310 generates a reverse first control signal SC1 so as to control the square wave generator 110 to finish the current high logic period of the square wave signal S1, and the first switch 340 is closed accordingly. More particularly, a pulse of the reverse first control signal SC1 may pull up the driving signal S2 of the gate driver 115 to turn off the first PMOS transistor MP1 and turn on the first NMOS transistor MN1, such that the current high logic period of the square wave signal S1 is terminated. When the first switch 340 is closed, the voltage at the first node N1 is reset to the original output voltage VOUT, and it may not change until the next time the square wave signal S1 enters the high logic periods”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying pulses for restoring the same weight of Narayanan to .

Allowable Subject Matter
	Claims 3, 16 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the objection is overcome.
	The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 discloses the system of claim 2, wherein when a programming pulse is input, and simultaneously depending on a branch value associated with one of the conductances of higher significance G+ or G, charge is bled into or out of the second capacitor using the pull-up/pull-down circuitry, with the programming pulse terminated as soon as the second voltage level associated with the second capacitor crosses the first voltage level associated with the first capacitor in either direction, inverting the output of the comparator. P201704592US01 Page 21 of 30  
The prior art found
Narayanan teaches a Neuromorphic Machine Learning Systems Based on Non-Volatile Memory Arrays, in Figs. 2-3 and 9 Narayanan discloses a neural network where weights are encoded into pairs of NVM conductances, multiple capacitors, each capacitor storing the voltage level corresponding to a net synaptic weight in the same neuron circuitry,  during parallel weight update, upstream and downstream neurons fire pulses, any pair of conductances found in a pre-defined ‘danger zone’ (right edges of the ‘G-diamond’ (Fig. 9, left)) are RESET, followed by SET pulses applied to G+ or G− as appropriate to attempt to restore the same weight.
Hosokawa teaches in Fig. 4, paragraph 0046 that a comparator compares a LIF voltage with a reference voltage, and when the LIF voltage exceeds the reference voltage, a postsynaptic pulse is generated.
Lin teaches in Figs. 3-4, paragraphs 0030-0031 that “The first switch 340 is controlled by the square wave signal S1 … When the first switch 340 is opened, the second capacitor C2 is charged and the voltage at the first node N1 is gradually increased from the original output voltage VOUT. Then, the voltage at the first node N1 is pulled up to a threshold voltage, which is the reference voltage VREF plus the voltage difference VH. At this time, the first comparator 310 generates a reverse first control signal SC1 so as to control the square wave generator 110 to finish the current high logic period of the square wave signal S1, and the first switch 340 is closed accordingly. More particularly, a pulse of the reverse first control signal SC1 may pull up the driving signal S2 of the gate driver 115 to turn off the first PMOS transistor MP1 and turn on the first NMOS transistor MN1, such that the current high logic period of the square wave signal S1 is terminated”.
However, the combination of Narayanan, Hosokawa, Lin and other secondary references fail to teach
when a programming pulse is input, and simultaneously depending on a branch value associated with one of the conductances of higher significance G+ or G, charge is bled into or out of the second capacitor using the pull-up/pull-down circuitry, with the programming pulse terminated as soon as the second voltage level associated with the second capacitor crosses the first voltage level associated with the first capacitor in either direction, inverting the output of the comparator. P201704592US01 Page 21 of 30  
Therefore the combination of features is considered to be allowable.

Claims 16 and 30 are allowable for disclosing a similar subject matter to claim 3.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Burr et al. (Large-scale neural networks implemented with non-volatile memory as the synaptic weight element: comparative performance analysis (accuracy, speed, and power)) describes on-chip
training of large-scale ANN using Non- Volatile Memory (NVM)-based synapses.
Eleftheriou et al. (US Pub. 2016/0267378) describes a method for producing neuromorphic synapse apparatus having a desired weight-dependent synaptic update efficacy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128